     Case 2:19-cr-00295-GMN-NJK Document 92 Filed 06/05/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     Case 2:19-cr-00295-GMN-NJK Document 92 Filed 06/05/20 Page 2 of 3



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                    2
     Case 2:19-cr-00295-GMN-NJK Document 92 Filed 06/05/20 Page 3 of 3



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
           5th              June
19

20

21

22

23

24
                                    3
